Citation Nr: 0821207	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  07-05 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder.

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected post-
traumatic stress disorder.

3.  Entitlement to service connection for a cerebrovascular 
accident with peripheral vascular disease and bilateral below 
the knee amputations, to include as secondary to service-
connected post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Daughter


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  

A motion to advance this case on the Board's docket was 
granted by the Board for good cause in May 2008.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's hypertension is related to his service-
connected PTSD. 

2.  The competent medical evidence of record indicates that 
the veteran's coronary artery disease is related to his 
service-connected PTSD. 

3.  The competent medical evidence of record indicates that 
the veteran's cerebrovascular accident with peripheral 
vascular disease and bilateral below the knee amputations is 
related to his service-connected PTSD. 


CONCLUSIONS OF LAW

1.  Hypertension is proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).

2.  Coronary artery disease is proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2007).

3.  A cerebrovascular accident with peripheral vascular 
disease and bilateral below the knee amputations is 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issues involving the 
appellant's claims for service connection for hypertension, 
coronary artery disease, and cerebrovascular accident with 
peripheral vascular disease and below the knee amputation.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).  This is so because the Board is taking 
action favorable to the veteran by granting the issues at 
hand.  As such, this decision poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
hypertension and arteriosclerosis may be presumed to have 
been incurred during service if they first became manifest to 
a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 
3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Additionally, service connection may be granted where a 
disability is determined to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310.  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

By a May 2005 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD), and 
assigned an evaluation of 50 percent, effective March 3, 
2005.

The veteran's service medical records are negative for any 
complaints or diagnoses of hypertension, coronary artery 
disease, or cerebrovascular accident.  

Private medical treatment records from October 2004 through 
November 2004 diagnosed hypertension, peripheral vascular 
insufficiency with below the knee amputation, and coronary 
artery disease with coronary artery bypass graft.  A November 
2004 treatment record notes that the veteran had a stroke in 
1995, underwent a coronary artery bypass in 2001, was known 
to be hypertensive, and underwent a below the knee 
amputation.  The diagnoses were status post left below the 
knee amputation for osteomyelitis and gangrene left foot, 
peripheral vascular insufficiency with previous right below 
the knee amputation, coronary artery disease with previous 
coronary artery bypass graft (three bypasses), hypertension 
well controlled, depression, hyperlipidemia, right hemiplegia 
probably embolic, and chronic atrial fibrillation.

A June 2005 letter from a private physician, M.H., M.D., 
reported that the veteran was "a classic example of a person 
suffering with long standing PTSD who, later in life, 
developed secondary conditions of Hypertension, Peripheral 
Vascular Disease (double amputee), Coronary Artery Disease 
(three bypasses), Cerebrovascular Accident and Depression."  
Dr. M.H. concluded that the veteran's "PTSD is a major 
contributing factor in his declining health and development 
of the above mentioned secondary conditions.  He is totally 
and permanently disabled as a result."

An August 2005 VA opinion stated that the veteran's 
"hypertension was a contributing factor from his PTSD" and 
that the veteran's "coronary artery disease and 
cerebrovascular accident are secondary to his Post Traumatic 
Stress Disorder."  The VA examiner explained that 
hypertension is a risk factor in coronary artery disease and 
cerebrovascular disease, and the presence of coronary artery 
disease and cerebrovascular disease can be intensified by 
PTSD.  The VA examiner also noted that the veteran's claims 
file was reviewed in preparing the opinion.

In October 2005, the veteran underwent a private physical 
examination.  The report notes that the veteran had coronary 
artery disease for 20 years with constant symptoms, and that, 
as a result of his heart disease, he had chronic congestive 
heart failure.  The report also noted that he had surgery for 
his heart disorder, including coronary bypass.  The private 
physician reported that the veteran had peripheral vascular 
disease for 8 years, and had intermittent claudication after 
walking zero yards on level ground at medium pace.  The 
veteran had bilateral below the knee amputations secondary to 
poor circulation of the lower legs following a stroke in the 
1990's.  The report also revealed that the veteran had 
hypertension for 20 years, and his symptom was easy fatigue.  
The report indicated that the veteran had a stroke with 
residuals of loss of motor and sensory function on the right 
side of the body since 1995.

Physical examination revealed blood pressure readings to be 
150/80, 152/80, and 154/80.  The veteran's blood pressure was 
controlled by medication, and therefore additional blood 
pressure readings on separate days were not obtained.  The 
veteran's height was 72 inches, and his weight was 171 
pounds.  Examination of the heart did not reveal any evidence 
of congestive heart failure, cardiomegaly, or cor pulmonale.  
Examination of the extremities showed bilateral below the 
knee amputations done in the mid 1990's.  Edema of the 
bilateral lower extremities was absent.  Examination of the 
extremities did not reveal atrophic skin changes, ulceration, 
gangrene, ischemic limb pain, or persistent coldness.  
Examination of the right peripheral pulse revealed femoral 
pulse 2+, popliteal pulse 1+, and absent dorsalis pedis and 
anterior tibial pulses.  A neurological examination of the 
cranial nerve was normal.  Coordination was abnormal with the 
findings of no motor power of the right upper extremity and 
right thigh.  Neurological examination of the upper 
extremities revealed motor function to be abnormal with 
findings of motor power in the right upper and right thigh of 
0/5.  Sensory function was abnormal with findings of loss of 
tactile sensations in the right arm and right thigh.  The 
right upper extremity reflexes revealed absent biceps and 
triceps jerks.  The left upper extremity reflexes revealed 
biceps jerk 1+ and triceps jerk 1+.  A neurological 
examination of the lower extremities revealed abnormal motor 
function with findings of loss of motor power in the right 
thigh of 0/5 and abnormal sensory function with findings of 
loss of tactile sensations in the right thigh.  Right lower 
extremity reflexes revealed knee jerk 1+ and an absent ankle 
jerk.  The left lower extremity reflexes showed knee jerk 1+ 
and an absent ankle jerk.  A chest x-ray revealed 
cardiomegaly and parenchymal scarring.  An electrocardiogram 
was normal.  Doppler tests revealed the ankle/brachial index 
on the right and left to be zero.  The diagnoses were 
coronary artery disease, status post bilateral amputations 
below the knee secondary to peripheral vascular disease, 
hypertension, and cerebrovascular accident.  The physician 
noted that it was "more than likely" that the veteran's 
peripheral vascular disease is related to his coronary artery 
disease.

A January 2006 VA opinion reveals the examiner's opinion that 
the evidence and clinical research "are not conclusive in 
establishing a risk between PTSD and hypertension and 
coronary artery disease given that the veteran had multiple 
other risk factors for coronary artery disease."  
Accordingly, the VA examiner could not, "without resorting 
to speculation, give a definitive opinion."  The VA examiner 
noted that the veteran's claims file and medical literature 
were reviewed in preparing the opinion.

An August 2006 psychiatric assessment from a private 
physician, J.I., M.D., revealed that Dr. J.I. "agree[d] with 
the previous report by [Dr. M.H.] regarding the connection 
between the patient's post traumatic stress disorder and his 
other illnesses such as hypertension, peripheral vascular 
disease, and coronary artery disease."  Dr. J.I. referenced 
several medical articles in support of the opinion.

A February 2007 letter from a private physician, J.W., M.D., 
opined that the veteran's hypertension, cerebrovascular 
accident with peripheral vascular disease, and coronary 
artery disease with below the knee amputations were developed 
secondary to his PTSD.  Dr. J.W. noted that the veteran was 
"typical of most combat veteran diagnosed with PTSD.  They 
struggle for many years (decades in most instances) with the 
condition before seeking help which is often times after 
damage occurs which is not reversible."  Dr. J.W. cited and 
attached medical treatises supporting his opinion, which 
reveal that "PTSD causes an increase of the chemical 
Norepinephrine, often referred to as adrenalin.  After many 
years a continual increase of adrenalin is well known to 
cause High Blood Pressure (HTN) and Heart difficulties."  
Another article cited by Dr. J.W. states that "[e]vidence 
linking cardiovascular disease and exposure to psychological 
trauma is particularly strong and has been found consistently 
across different populations and stressor events."  A third 
source "refers to the consequences of PTSD and states it is 
associated with significant and biological strain upon the 
body.  This problem affects a variety of bodily systems 
including Cardiovascular."  The last source cited by Dr. 
J.W. states that "to date, studies have linked traumatic 
stress exposure and PTSD to such conditions as Cardiovascular 
Disease, Diabetes, Gastrointestinal Disease, Fibromyalgia, 
Chronic Fatigue, etc."  Dr. J.W. concluded that it was 
"highly probable that [the veteran's] PTSD was present long 
before its diagnosis and is directly related to deteriorating 
health and to his later developing HTN, CAD, CVA with 
Peripheral Vascular Disease and subsequent amputations."  

The Board finds that the competent evidence of record 
supports a finding of service connection for hypertension, 
coronary artery disease, and cerebrovascular accident with 
peripheral vascular disease and below the knee amputations as 
secondary to his service-connected PTSD.  There are current 
diagnoses of hypertension, coronary artery disease, and 
cerebrovascular accident with peripheral vascular disease and 
bilateral below the knee amputations.  Degmetich v. Brown, 
104 F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  

In addition, the competent medical evidence of record 
indicates that the veteran's hypertension, coronary artery 
disease, and cerebrovascular accident are secondary to his 
service-connected PTSD.  Three private physicians and one VA 
examiner opined that veteran's hypertension, coronary artery 
disease, and cerebrovascular accident were due to his 
service-connected PTSD.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (holding that the Board is not free to 
substitute its own judgment for that of such an expert).  Dr. 
J.W., Dr. J.I., Dr. M.H., and the August 2005 VA examiner all 
opined that the veteran's hypertension, coronary artery 
disease, and cerebrovascular accident were secondary to his 
service-connected PTSD.  The Board finds these medical 
opinions credible as they were supported by a review of the 
pertinent medical evidence, contain supporting clinical 
rationale, and cite to reliable medical treatises.  See 
Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(holding that the Board must assess the credibility and 
probative value of the medical evidence in the record); see 
also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding 
that factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  

The January 2006 VA examiner could not determine whether the 
veteran's hypertension, coronary artery disease, or 
cerebrovascular accident were secondary to his service-
connected PTSD without resorting to speculation.  
Accordingly, the Board finds this medical opinion to be non-
evidence.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993) 
(an examining physician's opinion to the effect that he 
cannot give a "yes" or "no" answer to the question of whether 
there is a causal relationship between emotional stress 
associated with service-connected post- traumatic stress 
disorder and the later development of hypertension is "non-
evidence").  

The Board finds that the medical evidence of record shows 
that the current hypertension, coronary artery disease, and 
cerebrovascular accident are secondary to service-connected 
PTSD.  Accordingly, service connection for hypertension, 
coronary artery disease, and cerebrovascular accident with 
peripheral vascular disease and bilateral below the knee 
amputations is warranted. 


ORDER

Service connection for hypertension is granted.

Service connection for coronary artery disease is granted.

Service connection for a cerebrovascular accident with 
peripheral vascular disease and bilateral below the knee 
amputation is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


